Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 1/7/2021. Claims 1 – 20 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 7 – 10, 13 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UK Patent Document (GB 685,051).
Regarding claim 1, the UK Patent Document discloses a housing (1) comprising a valve seat and a piston chamber (above element 6) wherein the valve seat comprises at least one prong extending radially from the housing (1), the at least one prong (portion of element with magnet 9) connecting to a central plate (central part of 1) wherein the at least one prong comprises at least one magnet (9) and at least one segment of annular space (1c) between the central plate and the housing wherein the piston chamber, downstream from the valve seat, comprises a cylindrical space configured to receive a piston (6) that slides along the axis of the housing wherein the piston (6) is an annular shape with a central aperture configured to allow fluid flow and sized to form a seal with the central plate; and (2) comprises a material that is attracted to the at least one magnet in the at least one prong (page 2 lines 16 – 42).
Regarding claims 2 – 3, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). The claim recites the intended use of the claimed check valve, the check valve disclosed by the UK 
	Regarding claim 4, the UK Patent Document discloses the magnetic check valve is normally closed by attraction of the magnet and only opens due to fluid pressure. 
	Regarding claim 7, the magnetic field is inversely proportional to the distance as the valve element (6) by the UK Patent Document is the farthest from the magnet (9) when the valve is fully open the magnetic field will the weakest.
	Regarding claims 8 – 9, UK Patent Document discloses three prongs with individual magnets (9) radially extending from the housing (Fig. 2).
	Regarding claim 10, UK Patent Document discloses a normally-closed magnetic check valve, comprising a piston (6) with an annular shape and a central aperture, wherein the piston comprises a magnetic material,12PATENTAttorney Docket No. 10585.0144-00 a valve seat (1b), wherein the valve seat has a central plate that creates a continuous seal against the central aperture of the piston (6) and wherein the central plate is connected to a housing by at least one prong, wherein the at least one prong contains at least one magnet (9).
 	Regarding claim 13, the magnetic field is inversely proportional to the distance as the valve element (6) by the UK Patent Document is the farthest from the magnet (9) when the valve is fully open the magnetic field will the weakest.
Regarding claims 14 - 15, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). The claim recites the intended use of the claimed check valve, the check valve disclosed by the UK Patent Document discloses all the structural limitations and as such, the claimed subject matter does not differentiate from the check valve disclosed by the UK Patent Document. 
Regarding claims 16 - 17, UK Patent Document discloses three prongs with individual magnets (9) radially extending from the housing (Fig. 2).
	Regarding claim 18, UK Patent Document discloses magnetic check valve, comprising a valve seat (1b) and a piston (6) wherein the piston comprises a magnetic metal and wherein the valve seat comprising a central plate connected to a housing (1) by at least two prongs (Fig. 2) each independently 
Regarding claims 19 - 20, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). The claim recites the intended use of the claimed check valve, the check valve disclosed by the UK Patent Document discloses all the structural limitations and as such, the claimed subject matter does not differentiate from the check valve disclosed by the UK Patent Document. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over UK Patent Document in view of US Patent to Chalich (5,441,679).
Regarding claims 5 and 11, UK Patent Document does not disclose the valve is made by injection molding. However, Chalich teaches an injection molded one-way valve that is inexpensive, highly effective, reliable and reproducible. Therefore a person having ordinary skill in the art would adapt the injection molding method of manufacturing a valve teaching of Chalich to the valve disclosed by the UK Patent Document to manufacture a valve that is inexpensive, highly effective, reliable and reproducible.
 
Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753